      Case 6:19-cv-01255-FJS-ML Document 15 Filed 07/07/20 Page 1 of 3




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
_________________________________________________

CASESTRY, LLC,

                                        Plaintiff,

                        v.                                                     6:19-CV-1255
                                                                                 (FJS/ML)
CASEFUL, LLC,

                              Defendant.
_________________________________________________

APPEARANCES                                            OF COUNSEL

WLADIS LAW FIRM, P.C.                                  TIMOTHY J. LAMBRECHT, ESQ.
P. O. Box 245
Syracuse, New York 13214
Attorneys for Plaintiff

CASEFUL, LLC                                           NO APPEARANCE
Defendant

SCULLIN, Senior Judge

                                                ORDER

         Plaintiff commenced this action on October 15, 2019, see Dkt. No. 1, and effected service

on Defendant on October 18, 2019, see Dkt. No. 6. Defendant failed to answer or otherwise defend

this action within the required time frame. Plaintiff, therefore, filed a request for a Clerk's Entry of

Default, see Dkt. No. 11, which the Clerk entered on December 9, 2019, see Dkt. No. 12. On

December 17, 2019, Plaintiff filed the pending motion for entry of a default judgment. See Dkt. No.

13.

         In its complaint, Plaintiff asserted four causes of action, i.e., federal trademark infringement

pursuant to 15 U.S.C. § 1114(1)(a), cybersquatting pursuant to 15 U.S.C. § 1125(d)(1)(A),

trademark infringement and unfair competition pursuant to 15 U.S.C. § 1125(a), and unfair
   Case 6:19-cv-01255-FJS-ML Document 15 Filed 07/07/20 Page 2 of 3




competition/trademark infringement under New York common law. See generally Dkt. No. 1,

Complaint. Having reviewed the allegations in Plaintiff's complaint, the Court finds that Plaintiff

has stated a valid claim for relief with regard to each of its causes of action.

          Plaintiff seeks statutory damages under 15 U.S.C. § 1117(c), (d), with regard to its

cybersquatting claim under 15 U.S.C. § 1125(d)(1)(A) and its trademark infringement and unfair

competition claim under 15 U.S.C. §1125(a). Plaintiff also seeks a permanent injunction against

Defendant.

          Having reviewed the entire file in this matter, Plaintiff's submissions and the applicable law,

the Court hereby

          ORDERS that, pursuant to 15 U.S.C. § 1117(c), Plaintiff is awarded statutory damages in

the amount of $50,000.00 from Defendant for use of a counterfeit mark in conjunction with

products sold through its infringing domain name; and the Court further

          ORDERS that, pursuant to 15 U.S.C. § 1117(d), Plaintiff is awarded statutory damages in

the amount of $50,000.00 from Defendant for use of its infringing domain name; and the Court

further

          ORDERS that Defendant, its officers, agents, servants, employees, attorneys, confederates,

and persons acting for, with, by, through, under, or in active concert with them be permanently

enjoined and restrained from the following:

                 1. Using any mark or name which contains "Casestry," or any word
                 that is confusingly similar thereto, including "Casetry," in any
                 Internet domain name, including, but not limited to,
                 www.casetry.com, or any social media reference or "handle,"
                 including, but not limited to, https://www.facebook.com/Casetry-
                 USA-407907373330130/;
                 https://www.instagram.com/casetryusa/?hl=en;
                 https://twitter.com/Caseful5; https://twitter.com/CasetryUsa; and

                                            -2-
   Case 6:19-cv-01255-FJS-ML Document 15 Filed 07/07/20 Page 3 of 3




               https://www.pinterest.com/casetryusa/;

               2. Committing any act calculated to cause consumers to believe that
               Defendant's products are those sold under the authorization, control,
               or supervision of Casestry, or are sponsored, approved by, or
               connected with Casestry;

               3. Further infringing on Casestry's Trademark and damaging
               Casestry's goodwill;

               4. Otherwise competing unfairly with Casestry in any manner; and

               5. Using, linking to, transferring, selling, exercising control over, or
               otherwise owning the infringing domain name www.casetry.com, or
               any other domain name that is likely to cause confusion between the
               source of Defendant's products;

and the Court further

       ORDERS that GoDaddy.com, LLC, the domain name registrar for www.casetry.com,

within ten (10) days of the receipt of this Order, shall unlock and change the registrar of record for

www.casetry.com to a registrar of Plaintiff's selection, and that the domain name registrar shall take

any steps necessary to transfer the infringing domain name to a registrar of Plaintiff's selection; and

the Court further

       ORDERS that those in privity with Defendant and with notice of this injunction, including

any Internet search engines, web hosts, domain-name registrars and domain name registries that are

provided with notice of this injunction, cease facilitating access to any and all websites through

which Defendant engages using the infringing mark, "Casetry."


IT IS SO ORDERED.


Dated: July 7, 2020
      Syracuse, New York


                                                  -3-
